Citation Nr: 0705357	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  98-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in December 2005, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in January 1999.  A transcript of the 
hearing has been associated with the claims file.  


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f), 3.306 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in active service.  See 38 U.S.C.A. § 1110 
(2006); 38 C.F.R. § 3.303(a) (2006).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2006); 38 C.F.R. § 3.303(a) (2006).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2006).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(f) (2006).

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  Any 
deficiency in regard to the rating or effective date is 
appealable after the issuance of a rating decision 
implementing the grant of service connection.

Next, the Board notes that the issue in this case has been on 
appeal since 1998.  During the appeal, the provisions of 38 
C.F.R. § 3.304(f) were revised.  The earlier criteria 
required a clear diagnosis of PTSD, while the criteria 
effective in June 1999 requires a diagnosis in accordance 
with 38 C.F.R. § 4.125(a).  Under both criteria, the evidence 
must show a diagnosis of PTSD, evidence of an in-service 
stressor and a link between PTSD and an in-service stressor.

In this case, the record establishes a current diagnosis of 
PTSD and an August 1997 VA medical nexus opinion linking such 
to the veteran's reported history of having been in heavy 
fighting areas and having been exposed to blasts.  38 C.F.R. 
§ 3.304(f).  Therefore, the claim for service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor reported by the veteran 
and relied upon by the competent medical professional 
diagnosing PTSD occurred, as substantiated by credible 
supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  .

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), noted 
that the evidence necessary to establish the existence of a 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.304 (2006).  In other words, a veteran's 
bare assertions that he "engaged in combat with the enemy" 
are not sufficient, by themselves, to establish this fact.  
If the determination of combat status is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding the claimed stressor must be accepted 
as conclusive as to the actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.  

The veteran has asserted he engaged in combat with the enemy, 
as noted in the March 1998 notice of disagreement and a March 
2005 VA Form 9.  The veteran has not been awarded any combat 
awards and his service records do not indicate combat 
service.  His decorations and awards include the National 
Defense Service Medal, the Vietnam Service Medal, the Army 
Commendation Medal, and the Bronze Star.  His DD Form 214 
reflects his military occupational specialty was cook.  The 
Board finds the veteran is not a combat veteran and the 
provisions of 38 U.S.C.A. § 1154 (West & Supp. 2005) do not 
apply.  Thus, his allegations of combat service/stressors are 
not accepted.  

A veteran whose record does not substantiate that he directly 
participated in combat may still service-connect his claim 
for PTSD if his claimed in-service stressor is supported by 
adequate corroboration, and not just his own lay testimony of 
the occurrence of the stressful event.  See Moreau v. Brown, 
9 Vet. App. 389 (1996).  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
Board notes that the fact that a medical opinion was provided 
relating PTSD to events the veteran described in service 
could not constitute "credible supporting evidence" of the 
existence of the claimed noncombat stressor.  Moreau, supra.  
Corroboration of a claimed in-service stressor does not 
require, however, "that there be corroboration of every 
detail, including the veteran's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The United States Court of Appeals for Veterans 
Claims held that the fact that a veteran was stationed with a 
unit that sustained attacks strongly suggests that the 
veteran was, in fact, exposed to these attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The service records reflect the veteran was assigned to an 
artillery unit in Vietnam.  Participation in an unnamed 
campaign is noted.  

The veteran gave sworn testimony to the effect that in 
addition to having duties consistent with a cook during 
service in Vietnam, he manned Howitzers and was assigned to 
guard duty.  Transcript at 2-4 (1999).  He testified that his 
unit frequently came under mortar attack.  Id. 3.  An excerpt 
of another hearing transcript associated with the claims file 
reflects testimony from a fellow serviceman, R. G., a 
cannoneer who was assigned to the same unit as the veteran in 
Vietnam from October 1970 to November 1971.  R. G. testified 
that their unit frequently came under hostile fire.  The 
Board finds the testimony to be credible.  

In addition, private treatment records, dated in July 1993, 
reflect complaints of nightmares pertaining to Vietnam 
experiences.  On VA examination in September 1994, the 
veteran complained of insomnia, nightmares and depression, 
with suicidal tendencies.  The assessment was major 
depression with suicidal ideation.  Social Security 
Administration (SSA) records show disability due to PTSD and 
major depression.  On VA examination in May 1996, the 
diagnoses were PTSD and dysthymic disorder.  The examiner 
noted that the veteran's responses were quite typical of 
veterans having PTSD.  An August 1997 VA examination report 
notes the veteran's history of having been in heavy fighting 
areas and having been exposed to blasts.  The examiner stated 
that the veteran clearly experienced a number of events 
outside of the range of usual human experience which would be 
markedly distressing to almost anyone.  The report notes the 
examiner reviewed the claims file, and clearly determined 
that the veteran had a duration of symptoms of PTSD since his 
return from Vietnam.  In October 2004, the veteran's private 
physician noted he had been treating the veteran for PTSD 
related to Vietnam.  

The Board finds the competent evidence, to include the 
credible sworn testimony, together with the probative 
evidence of record, to include the medical opinions, support 
a finding that PTSD is attributable to service.  The record 
establishes a diagnosis of PTSD, continuity of symptoms since 
service, and there is credible supporting evidence of the 
existence of a stressor upon which the diagnosis is based.  
Consequently, the benefits sought on appeal are granted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


